Detailed Action
Status of Claims
This is the first office action on the merits. Claims 1-14, 16 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2021 has being considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 8 line 8, filed 7/20/2022, with respect to the 35 USC§ 112 rejections have been fully considered and are persuasive.  The rejection of claims 1 & 4 has been withdrawn. 
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive. Applicant argues that Lange does not have an elevation along the outer circumference in the prior art, examiner respectfully disagrees. Examiner interprets that the change in the planar shape is an elevation and the projection is along a circumference that is outer relative to other circumferences of the annular disc which makes it an outer circumference. Therefore, the claim language in claim 1 or claim 4 as presented does not distinguish between a minor elevation or a specific purpose as suggested in the applicant’s arguments under broadest reasonable interpretation. 

Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-14, 16-18, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lange et al (WO 2016018821)
In reference to claim 1 Lange teaches: A separating device for removing solid particles from fluids, comprising: (Lange pg 7 line 15-20 “The present invention provides a separating device according to Claims 1 and 2 and also the use thereof according to Claims 23 and 24. Preferred and particularly expedient embodiments of the separating device are specified in the dependent claims 3 to 22.”) a stack of at least three annular discs defining a central annular region along a central axis, each annular disc having an upper side and an underside, wherein the upper side of each annular disc each has one or more spacers, (pg 13 line 5-15 “- an annular stack 7 (see Figs. 3a - 3b, 4a - 4b, 5a - 5b and 7a - 7f) of at least three brittle-hard annular discs 8 (see Figs. 6a - 6g and 8a - 8g), the upper side 9 of which has at least three spacers distributed uniformly over the circular circumference of the Discs”) and wherein the spacers of the upper side of each annular disc contacts the underside of the adjacent annular disc, (Lange pg 13 line 5-15 “The contact area 11 of the spacers 10 is planar, so that the spacers have planiform contact with the adjacent annular disc.”) and wherein the annular discs are stacked in such a way that a separating gap for the removal of solid particles is present in each case between adjacent annular discs, (pg 13 line 5-15 “The annular discs are stacked and fixed in such a way that between the individual discs there is in each case a separating gap 14 for the removal of solid particles.”) and wherein each of the one or more spacers have a planar contact area of between 4mm and 100mm2 (pg 19 line 6-8; discloses the contact area range) with the adjacent annular disc, (Fig 6a pg 13 line 5-15 “The contact area 11 of the spacers 10 is planar, so that the spacers have planiform contact with the adjacent annular disc.”) and wherein each annular disc has an elevation projecting from the upper side of the annular disc along the outer circumference of the annular disc at the separating gap. (Fig 6c & Fig 6e element 33)

In reference to claim 2 Lange teaches that: The separating device according to claim 1, wherein the underside of each annular disc is formed at right angles to the central axis. (Fig 6a; pg 14 line 11-12 “The underside of the annular discs is formed as smooth and planar and at right angles 12 to the disc axis.”)

In claim 3 Lange teaches: The separating device according to claim 1 wherein the underside of each annular disc has a recess (fig 6c element 13) at the separating gap. (pg 15 line 1-2 “The outer contours of the annular discs are preferably configured with a bevel as 13, illustrated in Figs. 6c - 6e and 8c - 8e.”)

According to claim 4 Lange teaches: A separating device for removing solid particles from fluids, comprising: (pg 7 line 15-20 “The present invention provides a separating device according to Claims 1 and 2 and also the use thereof according to Claims 23 and 24. Preferred and particularly expedient embodiments of the separating device are specified in the dependent claims 3 to 22.”) a stack of at least three annular discs defining a central annular region along a central axis, each annular disc having an upper side and an underside, wherein the upper side and the underside of every second annular disc in the stack each has one or more spacers, (Lange pg 38 line 31-35 “an annular stack 32 (see FIGS. 17a-17j) of at least three brittle-hard annular discs, the upper side 29 and the underside 30 of every second annular disc 28 (see FIGS. 16a-16g) in the annular stack having at least three spacers 10 distributed uniformly over the circular circumference of the discs.”) and wherein the upper side and the underside of the respectively adjacent annular discs do not comprise any spacers, and wherein the spacers of the upper side of each annular disc contacts the underside of the adjacent annular disc, (Lange pg 38-39 line 35-2 “The respectively adjacent annular discs 31 do not have any spacers, but are planar on both sides. The contact area 11 of the spacers is planar, so that the spacers 10 have planiform contact with the adjacent annular disc 31”)  and wherein the annular discs are stacked in such a way that a separating gap for the removal of solid particles is present in each case between adjacent annular discs, and wherein each of the one or more spacers have a planar contact area of between 4 and 100mm2 (pg 19 line 6-8; discloses the contact area range) with the adjacent annular disc, (Lange pg 39 line 3-5 “The annular discs are stacked and fixed in such a way that a separating gap 14 (see FIGS. 17b and 17d) for removing solid particles is respectively formed between the individual discs.”) and wherein every upper side of an annular disc which has one or more spacers has an elevation projecting from the upper side of the annular disc along the outer circumference of the annular disc at the separating gap, (Fig 6c & Fig 6e element 33) and wherein every underside of an annular disc which has one or more spacers has an elevation projecting from the underside of the annular disc along the outer circumference of the annular disc at the separating gap. (Fig 6c & Fig 6e element 33)

With reference to claim 5 Lange teaches: The separating device according to claim 4, wherein every upper side of an annular disc which does not comprise any spacers is formed at right angles to the central axis (Fig 17e & 17f), and wherein every underside of an annular disc which does not comprise any spacers is formed at right angles to the central axis. (Lange pg 38 line 31-35 “The axial projection of the annular discs at the inner and the outer circumference is circular.”)

According to claim 6 Lange teaches: The separating device according to claim 4, wherein every upper side of an annular disc which does not comprise any spacers has a recess (fig 16c element 13) at the separating gap, (Fig 17d element 14) and wherein every underside of an annular disc which does not comprise any spacers has a recess at the separating gap (Element 16c Element 13). 

In claim 7 Lange teaches: The separating device according to claim 6, wherein the recess (13) comprises an area having a flat surface. 

    PNG
    media_image1.png
    413
    178
    media_image1.png
    Greyscale


Lange teaches according to Claim 8: The separating device according to a claim 1, wherein the elevation (33) comprises an area having a flat surface. (Fig 6e Element 33)

Lange teachings in claim 9: The separating device according to claim 1, wherein every upper side of an annular disc which has one or more spacers is inwardly sloping, in the regions between the spacers, and wherein every underside of an annular disc which has one or more spacers is inwardly sloping, in the regions between the spacers. (Lange pg 18 line 20-22 “The width of the contact area of these spacers increases inwardly, while the upper side of the annular disc slopes inwardly.”)

In reference to claim 10 Lange teaches: The separating device according to claim 1, wherein the separating gap has a height, and wherein the height of the separating gap is from 50 to 1000 μm. (pg 17 line 1-3 “The filter width of the annular stack can be set to values between 10 μm and 5000 μm, preferably to values between 20 μm and 1000 µm and particularly preferably to values between 50 μm and 500 μm.”)

In reference to claim 12 Lange teaches: The separating device according to claim 1, wherein each annular disc comprises a material independently selected from the group consisting of ceramic materials; mixed materials having fractions of ceramic or metallic hard materials and a metallic binding phase; and powder metallurgical materials with hard material phases formed in-situ. (pg7 line 30-35 “and the brittle-hard material of the annular discs being chosen from oxidic and non-oxidic ceramic materials, mixed ceramics of these materials, ceramic materials with the addition of secondary phases, mixed materials with fractions of ceramic or metallic hard materials and with a metallic binding phase, powder metallurgical materials with hard material phases formed in situ and long- and/or short-fibre-reinforced ceramic materials”)

In reference to claim 13 Lange teaches: The separating device according to claim 1, wherein the material of annular discs is sintered silicon carbide (SSiC) or boron carbide. (pg 21 line 19-23 “Materials with a density of at least 90%, more preferably at least 95%, of the theoretical density are preferably used, in order to achieve the highest possible hardness values and high abrasion and erosion resistances. Sintered silicon carbide (SSiC) or boron carbide is preferably used as the brittle-hard material.”)

In reference to claim 14 Lange teaches: The separating device according to claim 1, (Lange pg 7 line 15-20 “The present invention provides a separating device according to Claims 1 and 2 and also the use thereof according to Claims 23 and 24. Preferred and particularly expedient embodiments of the separating device are specified in the dependent claims 3 to 22.”) further comprising, alone or in combination, a perforated pipe, (pg 8 line 1-2 “a perforated pipe, which is located inside the annular stack and on which the brittle-hard annular discs are stacked,” which is located inside the concentric stack of at least three annular discs and on which the annular discs are stacked, (pg 8 line 1-2 “a perforated pipe, which is located inside the annular stack and on which the brittle-hard annular discs are stacked,”  an end cap at the upper end of the central annular region and an end cap at the lower end of the central annular region, (pg 8 line 7-8 “an end cap at the upper end and an end cap at the lower end of the annular stack, the end caps being firmly connected to the perforated pipe.”)  a shroud (4) for protection from mechanical damage. (pg 26 line 24-26 “To protect the brittle-hard annular discs from mechanical damage during handling and fitting into the borehole, the separating device is preferably surrounded by a tubular shroud 4 (see Fig. 1) that can be freely passed through by a flow.”)

In reference to claim 16 Lange teaches: The separating device according to claim 4, further comprising, alone or in combination, a perforated pipe, (pg 8 line 1-2 “a perforated pipe, which is located inside the annular stack and on which the brittle-hard annular discs are stacked,” which is located inside the concentric stack of at least three annular discs and on which the annular discs are stacked, (pg 8 line 1-2 “a perforated pipe, which is located inside the annular stack and on which the brittle-hard annular discs are stacked,” an end cap at the upper end of the central annular region and an end cap at the lower end of the central annular region, (pg 8 line 7-8 “an end cap at the upper end and an end cap at the lower end of the annular stack, the end caps being firmly connected to the perforated pipe.”) a shroud for protection from mechanical damage. (pg 26 line 24-26 “To protect the brittle-hard annular discs from mechanical damage during handling and fitting into the borehole, the separating device is preferably surrounded by a tubular shroud 4 (see Fig. 1) that can be freely passed through by a flow.”)
In reference to claim 17 Lange teaches: The separating device of claim 1, wherein a distance between spacers measured in a circumferential direction between the centers of the planar contact areas along their inside diameters is from 8 to 50 mm.  (pg 19 line 33-34; space between the spacers is between 8-50 mm)

In reference to claim 18 Lange teaches: The separating device of claim 1, wherein the stack of comprises 3 to 500 annular discs. (pg 13 line 5-8; at least 3 discs)


In reference to claim 20 Lange teaches: The separating device of claim 4, wherein a distance between spacers measured in a circumferential direction between the centers of the planar contact areas along their inside diameters is from 8 to 50 mm.  (pg 19 line 33-34; space between the spacers is between 8-50 mm)

In reference to claim 21 Lange teaches: The separating device of claim 4, wherein the stack of comprises 3 to 500 annular disc. (pg 13 line 5-8; at least 3 discs) 


Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claims 19 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al (WO 2016018821) in view of Austin (US Pat No 1705848) 

In reference to claim 19 following from claim 1 Lange discloses: A separating device of claim 1, wherein the elevations along the outer circumference. (Fig 6e Element 33 & Fig 6g showing the elevation around the outer circumference) Lange however does not disclose that these elevations would be any closer to the adjacent annular discs at the separating gap. 

However, Austin discloses elevations that: are positions with the closest distance of adjacent annular discs (Lange pg 13 line 5-15 “- an annular stack 7 (see Figs. 3a - 3b, 4a - 4b, 5a - 5b and 7a - 7f) of at least three brittle-hard annular discs 8 (see Figs. 6a - 6g and 8a - 8g) at the separating gap. (Austin Fig 4 element 6; elevation around the outer circumference; Fig 3 Element 6 and element 7 tucked into each other; pg 1 line 89-pg 2 line 10; disclosing the assembly of the parts)

Both Austin and Lange disclose a stacked filter screen utilizing an elevation along the outer circumference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the size the of the elevation in Lange with Austin to achieve a better alignment and filtering flow to the claimed invention. 
	
In reference to claim 22 following from claim 4 Lange discloses: A separating device of claim 4, wherein the elevations along the outer circumference. (Fig 6e Element 33 & Fig 6g showing the elevation around the outer circumference) Lange however does not disclose that these elevations would be any closer to the adjacent annular discs at the separating gap.  

However, Austin discloses elevations that: are positions with the closest distance of adjacent annular discs (Lange pg 13 line 5-15 “- an annular stack 7 (see Figs. 3a - 3b, 4a - 4b, 5a - 5b and 7a - 7f) of at least three brittle-hard annular discs 8 (see Figs. 6a - 6g and 8a - 8g) at the separating gap. (Austin Fig 4 element 6; elevation around the outer circumference; Fig 3 Element 6 and element 7 tucked into each other; pg 1 line 89-pg 2 line 10; disclosing the assembly of the parts)

Both Austin and Lange disclose a stacked filter screen utilizing an elevation along the outer circumference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the size the of the elevation in Lange with Austin to achieve a better alignment and filtering flow to the claimed invention. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McKenzie (US Pat No 4752394): additional disclosure of an elevation along outer circumference.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTYN A HALL/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/NICHOLAS NMN WLODARSKI/Examiner, Art Unit 3672